

EMPLOYMENT AGREEMENT
 
          THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 28,
2011, among Krispy Kreme Doughnut Corporation, a North Carolina corporation
(“KKDC”), Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the
“Company” and, together with KKDC, the “Companies”), and Kenneth A. May (the
“Executive”).
 
          The parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
          SECTION 1.01. Definitions. For purposes of this Agreement, in addition
to other terms defined herein, the following terms have the meanings set forth
below:
 
          “Base Salary” has the meaning set forth in Section 4.01.
 
          “Board” means the Board of Directors of the Company.
 
          “Cause” shall mean (a) the Executive’s failure or refusal to perform,
on a full-time basis, the Executive’s lawful and proper duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness or a court or governmental order), (b) the Executive’s conviction of or
plea of nolo contendere to any felony (other than a traffic infraction), (c) an
act or acts on the Executive’s part constituting fraud, theft or embezzlement or
that otherwise constitutes a felony under the laws of the United States or any
state thereof which results or was intended to result directly or indirectly in
gain or personal enrichment by the Executive at the expense of the Companies, or
(d) the Executive’s insubordination to the Companies’ most senior executive
officer or willful violation of any material provision of the code of ethics of
the Companies applicable to the Executive. In the case of any item described in
the previous sentence, the Executive shall be given written notice of the
alleged act or omission constituting Cause, which notice shall set forth in
reasonable detail the reason or reasons that the Board believes the Executive is
to be terminated for Cause, including any act or omission that is the basis for
the decision to terminate the Executive. In the case of an act or omission
described in clause (a) or (d) of the definition of Cause, (i) if reasonably
capable of being cured, the Executive shall be given 30 days from the date of
such notice to effect a cure of such alleged act or omission constituting
“Cause” which, upon such cure to the reasonable satisfaction of the Board, shall
no longer constitute a basis for Cause, and (ii) the Executive shall be given an
opportunity to make a presentation to the Board (accompanied by counsel or other
representative, if the Executive so desires) at a meeting of the Board held
promptly following such 30-day cure period if the Board intends to determine
that no cure has occurred. At or following such meeting, the Board shall
determine whether or not to terminate the Executive for “Cause” and shall notify
the Executive in writing of its determination and the effective date of such
termination (which date may be no earlier than the date of the aforementioned
Board meeting).
 

--------------------------------------------------------------------------------

 

          “Change in Control” means any of the following events:
 
          (a) the acquisition by any Person of “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that a Change in Control shall not be
deemed to occur solely because fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities is acquired by (i) a
trustee or other fiduciary holding securities under one or more employee benefit
plans maintained by the Company or any of its Subsidiaries, or (ii) any Person,
which, immediately prior to such acquisition, is owned directly or indirectly by
the shareholders of the Company in the same proportion as their ownership of
stock in the Company immediately prior to such acquisition;
 
          (b) the consummation of (i) a merger or consolidation involving the
Company if the shareholders of the Company, immediately after such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such merger
or consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation, or (ii) a sale or other
disposition of all or substantially all of the assets of the Company other than
to a Person which is owned directly or indirectly by the shareholders of the
Company in the same proportion as their ownership of stock in the Company;
 
          (c) a change in the composition of the Board such that the individuals
who, as of the Effective Date, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided further, however, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, including any successor to such Rule), or other actual or
threatened solicitation or proxies or consents by or on behalf of a Person other
than the Board, shall not be so considered as a member of the Incumbent Board;
or
 
          (d) the approval by shareholders of the Company of a complete
liquidation or dissolution of the Company;
 
provided, however, that, if and to the extent required under Section 409A of the
Code or any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), an event will be treated as a “Change in Control” for purposes
of this Agreement only if it is also a “change in control event” (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.
 
2
 

--------------------------------------------------------------------------------

 

          “Code” means the Internal Revenue Code of 1986, as amended.
 
          “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Company or its Subsidiaries in connection with the business of the Company and
its Subsidiaries and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how”, customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of the Executive; or (c) the disclosure of which is consented to in
writing by the Company.
 
          “Date of Termination” has the meaning set forth in Section 5.07.
 
          “Effective Date” has the meaning set forth in Section 2.01.
 
          “Employment Period” has the meaning set forth in Section 2.01.
 
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
          “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent: (a) the failure of the Companies to pay any
material amount of compensation to the Executive when due hereunder, (b) the
Executive is no longer the most senior operating officer of (i) the Company or
(ii) in the event of a merger, consolidation or other business combination
involving the Company, the successor to the Company’s business or assets or
(iii) if all or substantially all of the voting stock of the Company is held by
another public company, such public company, (c) the assignment to the Executive
of any duties or responsibilities materially inconsistent with the Executive’s
status under clause (b) of this sentence or his failure at any time to report
directly to James H. Morgan (“Morgan”) (or the most senior executive officer of
such other applicable company described in such clause (b)), provided, however,
that in the event of Morgan’s death or disability, it shall not constitute “Good
Reason” if the Board or other applicable board appoints an interim successor to
serve as the most senior executive officer of the Company or other applicable
company described in such clause (b), (d) any failure by the Companies to
maintain the Executive’s principal place of employment and the executive offices
of the Companies within 25 miles of the Winston-Salem, North Carolina area, or
(e) any material breach by the Companies of this Agreement; provided, however,
that for any of the foregoing to constitute Good Reason, the Executive must
provide written notification of his intention to resign within 60 days after the
Executive knows or has reason to know of the occurrence of any such event, and
the Companies shall have 30 days (10 days in the case of a material breach
related to payment of any amounts due hereunder) from the date of receipt of
such notice to effect a cure of the condition constituting Good Reason, and,
upon cure thereof by the Companies, such event shall no longer constitute Good
Reason.
 
          “Notice of Termination” has the meaning set forth in Section 5.06.
 
3
 

--------------------------------------------------------------------------------

 

          “Permanent Disability” means the Executive becomes permanently
disabled within the meaning of the long-term disability plan of the Companies
applicable to the Executive, and the Executive commences to receive benefits
under such plan.
 
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
 
          “Reimbursable Expenses” has the meaning set forth in Section 4.04.
 
          “Securities Act” means the Securities Act of 1933, as amended.
 
          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, 50 percent or more of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, 50 percent or more of the partnership or other similar
ownership interests thereof are at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a 50 percent or more ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons are allocated 50 percent or more of partnership, limited liability
company, association or other business entity gains or losses or control the
managing director or member or general partner of such partnership, limited
liability company, association or other business entity.
 
ARTICLE 2
 
EMPLOYMENT
 
          SECTION 2.01. Employment. The Companies shall employ the Executive,
and the Executive shall accept employment with the Companies, upon the terms and
conditions set forth in this Agreement for the period beginning November 28,
2011 (the “Effective Date”), and ending as provided in Section 5.01 (the
“Employment Period”).
 
4
 

--------------------------------------------------------------------------------

 

ARTICLE 3
 
POSITION AND DUTIES
 
          SECTION 3.01. Position and Duties. During the Employment Period, the
Executive shall serve as President and Chief Operating Officer of the Company
reporting directly to the most senior executive officer and shall be the
Company’s most senior operating officer. During the Employment Period, the
Executive also shall serve as President and Chief Operating Officer of KKDC and
shall be KKDC’s most senior operating officer. The Executive shall have such
responsibilities, powers and duties as may from time to time be prescribed by
the Board or the most senior executive officer of the Companies; provided that
such responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required for the proper conduct of the
business of the Companies. During the Employment Period, the Executive shall
devote substantially all of his working time and efforts, which shall be
conducted on a full-time basis, to the business and affairs of the Company and
its Subsidiaries. The Executive shall not directly or indirectly render any
services of a business, commercial or professional nature to any other person or
organization not related to the business of the Company or its Subsidiaries,
whether for compensation or otherwise, without the prior approval of the Board;
provided, however, the Executive may serve on the board of directors of one
for-profit corporation with the prior approval of the Board, which will not be
unreasonably withheld, and the Executive may serve as a director of
not-for-profit organizations or engage in other charitable, civic or educational
activities, so long as the activities described in this proviso do not interfere
with the Executive’s performance of his duties hereunder or result in any
conflict of interest with the Companies.
 
ARTICLE 4
 
BASE SALARY AND BENEFITS
 
          SECTION 4.01. Base Salary. During the Employment Period, the Executive
will receive base salary from the Companies equal to $500,000 per annum (the
“Base Salary”). The Base Salary will be payable in accordance with the normal
payroll practices of the Companies. Annually during the Employment Period the
Company shall review with the Executive his job performance and compensation,
and if deemed appropriate by the Board or its Compensation Committee, in their
discretion, the Executive’s Base Salary may be increased but not decreased.
After any such increase, the term “Base Salary” as used in this Agreement will
thereafter refer to the increased amount.
 
          SECTION 4.02. Bonuses. Within thirty days of the Effective Date,
Executive shall be paid a bonus (the “Signing Bonus”) in the amount of Two
Hundred Thousand Dollars ($200,000), which shall be subject to applicable
withholdings. Executive agrees that if his employment is terminated for any
reason, other than due to (a) death, (b) Permanent Disability or (c) the
Executive’s termination for Good Reason, he shall be obligated to repay, and he
hereby promises to pay, the Company a portion of the Signing Bonus according to
the following schedule: $150,000 if the Date of Termination (as defined below)
occurs within a year from the Effective Date, $100,000 if the Date of
Termination occurs within two years from the Effective Date, and $50,000 if the
Date of Termination occurs within three years from the Effective Date (provided
further, however, that the Executive shall not be required to repay any portion
of the Signing Bonus if his employment is terminated within two years after a
Change in Control by the Companies not for Cause or by the Executive for Good
Reason, as provided in Section 5.09). Executive shall not be eligible for a
bonus for the fiscal year ending on January 29, 2012. Thereafter, in addition to
Base Salary, the Executive shall be eligible to be considered for an annual
bonus, and the Executive’s annual target bonus shall be equal to 65% of Base
Salary. The Compensation Committee of the Board and the Board shall set
performance metrics with respect to and otherwise determine the Executive’s
bonus in accordance with the Company’s then current incentive plans.
 
5
 

--------------------------------------------------------------------------------

 

          SECTION 4.03. Benefits. During the Employment Period, the Executive
shall be entitled to participate in all employee benefit, perquisite and fringe
(if any) benefit plans and arrangements made available by the Companies to their
executives and key management employees upon the terms and subject to the
conditions set forth in the applicable plan or arrangement. Such benefits shall
include medical, life and disability insurance provided in accordance with the
policies of the Companies. The Executive shall be entitled to four weeks of paid
vacation annually during the Employment Period.
 
          SECTION 4.04. Expenses. The Companies shall reimburse the Executive
for all reasonable expenses incurred by him in the course of performing his
duties under this Agreement which are consistent with the Companies’ policies in
effect from time to time with respect to travel, entertainment and other
business expenses (“Reimbursable Expenses”), subject to the Companies’
requirements with respect to reporting and documentation of expenses and the
provisions of Section 13.14. Without limiting the foregoing, the Companies shall
reimburse the Executive for legal fees incurred in connection with entering into
this Agreement in an amount not to exceed $7,500, subject to the terms herein.
 
          SECTION 4.05. Relocation. The Companies shall reimburse the Executive
for all reasonable expenses incurred by him in relocating his and his immediate
family’s household items to Winston-Salem, North Carolina, subject to the
Companies’ requirements with respect to reporting and documentation of such
expenses, such relocation reimbursements to include reasonable moving expenses
(including transportation, packing and unpacking), reasonable costs associated
with house hunting trips, reasonable closing costs associated with the purchase
of a new residence in Winston-Salem, North Carolina, and interim commuting costs
incurred prior to August 1, 2012. Such reimbursements shall be made in
accordance with Section 4.04 and Section 13.14 herein.
 
          SECTION 4.06. Stock Options. The Company shall grant to the Executive
a stock option (the “Option”) to purchase 150,000 shares of the Company’s common
stock at an exercise price per share equal to the fair market value per share on
the date of grant, which shall be a date determined by the Compensation
Committee of the Board to occur on or as soon as practicable after the Effective
Date. The Option shall vest and become exercisable in four equal annual
installments beginning one year following the grant date (or as otherwise
provided in the applicable award agreement), so long as the Executive’s
employment continues through such vesting dates; provided, however, that in the
event of the Executive’s termination of employment by the Executive for Good
Reason or by the Company without Cause within two years after the effective date
of a Change in Control, the Option, to the extent then outstanding, shall fully
vest. The term of the Option will be ten years from the date of grant, subject
to earlier termination in the event the Executive’s employment terminates. The
Option shall be subject to the terms of Krispy Kreme Doughnuts, Inc. 2000 Stock
Incentive Plan, as amended, or its successor plan (the “Stock Incentive Plan”),
and the form of Nonqualified Stock Option Agreement attached hereto as Exhibit
A, which shall have terms similar to the current form of nonqualified stock
option agreement used with other executive officers of the Companies. The
Executive agrees that in the event of his resignation, without the prior written
consent of the Board, he will not sell or otherwise transfer any of the shares
received pursuant to the Option granted under this Section 4.06 or the economic
benefit thereof prior to the first anniversary of his termination of employment
with the Companies, except that this Agreement shall not prevent the Executive
from selling a number of such shares required to fund his tax liability
resulting from the exercise of the Option and provided further that this
restriction shall not apply in the event of the Executive’s termination of
employment within two years after a Change in Control by the Executive for Good
Reason or by the Companies not for Cause.
 
6
 

--------------------------------------------------------------------------------

 

          SECTION 4.07. Restricted Stock Units. The Company shall grant to the
Executive 50,000 restricted stock units for shares of the Company’s common stock
(the “Restricted Stock Units”) on a grant date determined by the Compensation
Committee of the Board to occur on or as soon as practicable after the Effective
Date. The Restricted Stock Units will vest, provided that the Executive’s
employment continues through the applicable vesting dates, in four equal annual
installments, beginning on the first anniversary of the grant date and
continuing on each of the following three year anniversaries of the grant date
(or as otherwise provided in the applicable award agreement); provided, however,
that in the event of the Executive’s termination of employment by the Executive
for Good Reason or by the Company without Cause within two years after the
effective date of a Change in Control, such Restricted Stock Units shall fully
vest. The Restricted Stock Units (including the distribution of any shares of
the Company’s common stock issuable pursuant thereto) shall be subject to the
terms of the Stock Incentive Plan and the form of Restricted Stock Unit
Agreement attached hereto as Exhibit B, which shall have terms similar to the
current form of restricted stock unit agreement used with other executive
officers of the Companies. The Executive agrees that in the event of his
resignation, without the prior written consent of the Board, he will not sell or
otherwise transfer any of the shares received pursuant to the RSUs granted under
this Section 4.07 or the economic benefit thereof prior to the first anniversary
of his termination of employment with the Companies, except that this Agreement
shall not prevent the Executive from selling a number of such shares required to
fund his tax liability resulting from the vesting of the Restricted Stock Units
and provided further that this restriction shall not apply in the event of the
Executive’s termination of employment within two years after a Change in Control
by the Executive for Good Reason or by the Companies not for Cause.
 
          SECTION 4.08. Other Equity Grants. The Executive agrees and
acknowledges that the future grant of equity awards, if any, and the terms of
any such equity awards shall be subject to the discretion of the Compensation
Committee of the Board and shall be subject to the terms of the applicable stock
incentive plan and award agreements.
 
          SECTION 4.09. Compliance with Compensation and Equity Policies. The
Executive agrees to comply with the Company’s Equity Retention Policy,
Compensation Recovery Policy and Stock Ownership Guidelines, each as in effect
from time to time, with respect to annual or long-term incentive or other
compensation, as applicable, including the compensation provided pursuant to
this Agreement. The terms of the Company’s Equity Retention Policy, Compensation
Recovery Policy and Stock Ownership Guidelines, each as in effect from time to
time, are hereby incorporated by reference into this Agreement.
 
7
 

--------------------------------------------------------------------------------

 

ARTICLE 5
 
TERM AND TERMINATION
 
          SECTION 5.01. Term. The Employment Period will terminate three years
from the Effective Date, unless sooner terminated as hereinafter provided.
 
          SECTION 5.02. Termination Due to Death or Permanent Disability. If the
Employment Period shall be terminated due to death or Permanent Disability of
the Executive, the Executive (or his estate or legal representative) shall be
entitled solely to the following: (a) Base Salary through the Date of
Termination (paid on the Companies’ normal payroll date), and (b) medical
benefits as provided in Section 5.05 below. The Executive’s entitlements under
any other benefit plan or program shall be as determined thereunder. In
addition, promptly following any such termination, the Executive (or his estate
or legal representative) shall be reimbursed for all Reimbursable Expenses
incurred by the Executive prior to such termination in accordance with Section
4.04 and Section 13.14 herein.
 
          SECTION 5.03. Termination for Good Reason or Without Cause. Except as
otherwise set forth in Section 5.09 below, if the Employment Period shall be
terminated (a) by the Executive for Good Reason, or (b) by the Companies not for
Cause, provided the Executive has executed, on or before the date that is fifty
(50) days following the date of his termination of employment, an irrevocable
(except to the extent required by law to be revocable) general release of claims
in the form attached hereto as Exhibit C, and does not revoke such release prior
to the end of the seven day statutory revocation period, the Executive shall be
entitled solely to the following: (i) Base Salary through the Date of
Termination, paid on the Companies’ normal payroll payment date; (ii) an amount
equal to one times the sum of Base Salary and Executive’s target annual bonus,
provided that, the Executive shall be entitled to any unpaid amounts only if the
Executive has not breached and does not breach the provisions of Sections 6.01,
7.01, 8.01 or Article 9 below; (iii) a bonus for the year of termination of
employment equal to the Executive’s target annual bonus for such year pro rated
for the number of full months during the bonus year prior to such termination of
employment, to be paid, subject to Section 13.14 below, sixty (60) days
following such termination of employment; and (iv) medical benefits as provided
in Section 5.05 below. The Executive’s entitlements under any other benefit plan
or program shall be as determined thereunder, except that duplicative severance
benefits shall not be payable under any other plan or program. Amounts described
in clause (ii) above will be paid, subject to Section 13.14 below, in twelve
(12) equal installments, the first two (2) of which shall be paid on the date
that is two (2) months following the Date of Termination and the next ten (10)
of which will be paid in ten (10) equal monthly installments commencing on the
date that is three (3) months following the Date of Termination and continuing
on each of the next nine (9) monthly anniversaries of the Date of Termination.
In addition, promptly following any such termination, the Executive shall be
reimbursed for all Reimbursable Expenses incurred by the Executive prior to such
termination in accordance with Section 4.04 and Section 13.14 herein. In the
event that the Executive’s employment is terminated by the Company without
Cause, he shall be obligated to repay such portion of the Signing Bonus, if any,
as may be required under Section 4.02 herein.
 
8
 

--------------------------------------------------------------------------------

 

          SECTION 5.04. Termination for Cause or Other Than Good Reason. If the
Employment Period shall be terminated (a) by the Companies for Cause, or (b) as
a result of the Executive’s resignation or leaving of his employment other than
for Good Reason, the Executive shall be entitled to receive solely Base Salary
through the Date of Termination (paid on the Companies’ normal payroll date) and
reimbursement of all Reimbursable Expenses incurred by the Executive prior to
such termination (in accordance with Section 4.04 and Section 13.14 herein). The
Executive’s rights under the benefit plans and programs shall be as determined
thereunder. A voluntary resignation by the Executive shall not be deemed to be a
breach of this Agreement. In the event that the Executive’s employment is
terminated by the Company for Cause or as a result of the Executive’s
resignation or leaving of his employment other than for Good Reason, he shall be
obligated to repay such portion of the Signing Bonus, if any, as may be required
under Section 4.02 herein.
 
          SECTION 5.05. Benefits. If the Employment Period is terminated as a
result of a termination of employment as specified in Section 5.02, 5.03 or
5.09, the Executive and his covered dependents shall continue to receive medical
insurance coverage benefits from the Companies, with the same contribution
toward such coverage from the Executive or his estate, for a period equal to the
lesser of (a) eighteen months following the Date of Termination, or (b) until
the Executive is provided by another employer with benefits substantially
comparable to the benefits provided by the Companies’ medical plan. Furthermore,
in the event of the Executive’s Permanent Disability, insurance benefits will
continue under the Companies’ long term disability plan in accordance with its
terms.
 
          SECTION 5.06. Notice of Termination. Any termination by the Companies
for Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.
 
          SECTION 5.07. Date of Termination. “Date of Termination” shall mean
(a) if the Employment Period is terminated as a result of a Permanent
Disability, five days after a Notice of Termination is given, (b) if the
Employment Period is terminated as a result of his death, on the date of his
death, (c) if the Employment Period terminates due to expiration of the term of
this Agreement, the date the term expires, and (d) if the Employment Period is
terminated for any other reason, the later of the date of the Notice of
Termination and the end of any applicable correction period.
 
          SECTION 5.08. No Duty to Mitigate. The Executive shall have no duty to
seek new employment or other duty to mitigate following a termination of
employment as described in this Article 5, and no compensation or benefits
described in this Article 5 shall be subject to reduction or offset on account
of any subsequent compensation, other than as provided in Section 5.05.
 
9
 

--------------------------------------------------------------------------------

 

          SECTION 5.09. Termination for Good Reason or Without Cause Following a
Change in Control. If the Employment Period shall be terminated within two years
after a Change in Control (a) by the Executive for Good Reason, or (b) by the
Companies not for Cause, then the Executive’s compensation and benefits upon
termination shall be governed by this Section 5.09 instead of the provisions of
Section 5.03 above, and, provided the Executive has executed, on or before the
date that is fifty (50) days following the date of his termination of
employment, an irrevocable (except to the extent required by law to be
revocable) general release of claims in the form attached hereto as Exhibit C,
and does not revoke such release prior to the end of the seven day statutory
revocation period, the Executive shall be entitled solely to the following: (i)
Base Salary through the Date of Termination, paid on the Companies’ normal
payroll payment date; (ii) an amount equal to two times the sum of his Base
Salary and his target annual bonus for the year of termination, provided that,
the Executive shall be entitled to any unpaid amounts only if the Executive has
not breached and does not breach the provisions of Sections 6.01, 7.01 or 8.01
or Article 9 below; (iii) a bonus for the year of termination of employment
equal to the Executive’s target annual bonus for such year pro rated for the
number of full months during the bonus year prior to such termination of
employment; (iv) accelerated vesting of the Option as described in Section 4.06
and the Restricted Stock Units as described in Section 4.07; and (v) medical
benefits as provided in Section 5.05. The Executive’s entitlements under any
other benefit plan or program shall be as determined thereunder, except that
duplicative severance benefits shall not be payable under any other plan or
program. In addition, promptly following any such termination, the Executive
shall be reimbursed for all Reimbursable Expenses incurred by the Executive
prior to such termination (in accordance with Section 13.14). The amounts due
under clauses (ii) and (iii) of this Section 5.09 shall be paid, subject to
Section 13.14 below, sixty (60) days following such termination of employment.
In the event that the Executive’s employment is terminated by the Company
without Cause (or, for clarity, by the Executive for Good Reason) within two
years after a Change in Control, he shall not be obligated to repay any portion
of the Signing Bonus.
 
          SECTION 5.10. Separation From Service. Notwithstanding any provision
of this Agreement to the contrary, for purposes of Section 5.03 and Section
5.09, the Executive will be deemed to have terminated his employment on the date
of his “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Companies, the Employment Period will be deemed to have
ended on the date of his “separation from service” with the Companies, and the
Date of Termination will be deemed to be the date of his “separation from
service” with the Companies if and to the extent required under Section 409A.
 
ARTICLE 6
 
CONFIDENTIAL INFORMATION
 
          SECTION 6.01. Nondisclosure and Nonuse of Confidential Information.
The Executive will not disclose or use at any time during or after the
Employment Period any Confidential Information of which the Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent he reasonably believes that such disclosure or use is directly
related to and appropriate in connection with the Executive’s performance of
duties assigned to the Executive pursuant to this Agreement. Under all
circumstances and at all times, the Executive will take all appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft. The Executive also agrees to
execute and comply with such other confidentiality agreements or provisions as
required of executive officers of the Company.
 
10
 

--------------------------------------------------------------------------------

 

ARTICLE 7
 
INTELLECTUAL PROPERTY
 
          SECTION 7.01. Ownership of Intellectual Property. In the event that
the Executive as part of his activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Subsidiaries as now or hereafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and its Subsidiaries and hereby
assigns all right, title and interest in and to such Intellectual Property to
the Company or its designated Subsidiary. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company or its designated Subsidiary will own all of the rights
comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Companies to
protect their interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of the
Executive’s employment hereunder).
 
ARTICLE 8
 
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
 
          SECTION 8.01. Delivery of Materials upon Termination of Employment. As
requested by the Companies from time to time, and upon the termination of the
Executive’s employment with the Companies for any reason, the Executive will
promptly deliver to the Companies all property of the Company or its
Subsidiaries, including, without limitation, all copies and embodiments, in
whatever form or medium, of all Confidential Information in the Executive’s
possession or within his control (including but not limited to written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material and, if requested by the Companies, will provide the Companies
with written confirmation that to the best of his knowledge all such materials
have been delivered to the Companies or destroyed.
 
11
 

--------------------------------------------------------------------------------

 

ARTICLE 9
 
NON-COMPETITION AND NONSOLICITATION
 
    SECTION 9.01. Noncompetition. The Executive acknowledges that, during his
employment with the Companies, he will become familiar with trade secrets and
other Confidential Information concerning the Company and its Subsidiaries and
his services will be of special, unique and extraordinary value to the
Companies. In addition, the Executive hereby agrees that at any time during the
Noncompetition Period (as defined below), he will not directly or indirectly
own, manage, control, participate in, consult with, become employed by or
otherwise render services to any business listed on Exhibit D hereto in the
Territory. During the Noncompetition Period, the Company shall have the right
to, in good faith, add other entities which are in substantial competition with
the Companies to the list of businesses on Exhibit D, subject to the consent of
the Executive which shall not be unreasonably withheld. Notwithstanding the
foregoing, at the end of the Employment Period this Section 9.01 will only apply
if the Companies elect and agree in writing to pay the Executive his Base Salary
and his annual target bonus in effect for the year during which his employment
is terminated for an additional one-year period following the termination of
employment, such amount to be paid, subject to Section 13.14 below, in twelve
(12) equal installments, the first two (2) of which shall be paid on the date
that is two (2) months following the date of the Executive’s “separation from
service” with the Companies (as defined in Section 5.10 above) and the next ten
(10) of which will be paid in ten (10) equal monthly installments commencing on
the date that is three (3) months following such date and continuing on each of
the next nine (9) monthly anniversaries of such date; provided, however, that if
such termination of employment is within two years after a Change in Control,
such amount shall instead be paid, subject to Section 13.14 below, 60 days
following the Executive’s “separation from service” with the Companies. It shall
not be considered a violation of this Section 9.01 for the Executive to be a
passive owner of not more than 2% of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.
 
    SECTION 9.02. Nonsolicitation. The Executive hereby agrees that (a) during
the Nonsolicitation Period (as defined below), the Executive will not, directly
or indirectly through another Person, induce or attempt to induce any employee
of the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any person employed by them at any time during such
Nonsolicitation Period, and (b) during the Nonsolicitation Period, the Executive
will not induce or attempt to induce any customer, supplier, client or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries.
 
    SECTION 9.03. Definitions. It is agreed that the “Territory,” for purposes
of this Article 9, shall mean:
 
    (a) The entire United States and any other country where the Company or any
of its Subsidiaries, joint venturers, franchisees or affiliates has operated a
retail facility at which the Companies’ products have been sold at any time in
the one-year period ending on the last day of the Executive’s employment with
the Companies;
 
12
 

--------------------------------------------------------------------------------

 

    (b) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;
 
    (c) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Companies’ products have been sold at any time in the
one-year period ending on the last day of Executive’s employment with the
Companies;
 
    (d) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Companies’ products
have been sold at any time in the one-year period ending on the last day of the
Executive’s employment with the Companies; and
 
    (e) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.
 
    It is also agreed that “Noncompetition Period,” for purposes hereof, shall
mean:
 
    (f) the Employment Period and a period ending one year after the Date of
Termination; and
 
    (g) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Noncompetition Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.
 
    It is also agreed that “Nonsolicitation Period,” for purposes hereof, shall
mean:
 
    (h) the Employment Period and a period ending two years after the Date of
Termination;
 
    (i) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending eighteen months after the
Date of Termination;
 
    (j) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending one year after the Date of
Termination; and
 
13
 

--------------------------------------------------------------------------------

 

    (k) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.
 
ARTICLE 10
 
EQUITABLE RELIEF
 
    SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01 or Article
9 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01, 8.01
or Article 9, the Companies shall have the absolute right to apply to any court
of competent jurisdiction for such injunctive or other equitable relief, without
the necessity to post bond, as such court may deem necessary or appropriate in
the circumstances.
 
ARTICLE 11
 
EXECUTIVE REPRESENTATION AND INDEMNIFICATION
 
    SECTION 11.01. Executive Representation. The Executive hereby represents and
warrants to the Companies that (a) the execution, delivery and performance of
this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person
(other than his obligation to keep certain information confidential under
confidentiality agreements previously entered into with former employers), and
(c) upon the execution and delivery of this Agreement by the Companies, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against the Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear his own costs incurred in defending
such action, including but not limited to court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.
 
14
 

--------------------------------------------------------------------------------

 

    SECTION 11.02. General Indemnification. The Companies, jointly and
severally, agree that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (each, a “Proceeding”), by reason of the fact
that he is or was a director, officer or employee of the Company or any of its
Subsidiaries or is or was serving at the request of the Company or any of its
Subsidiaries as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Companies to the fullest extent
permitted or authorized by applicable law and their bylaws, against all cost,
expense, liability and loss (including, without limitation, advancement of
attorneys’ and other fees and expenses) reasonably incurred or suffered by the
Executive in connection therewith. The Company agrees to use its best efforts to
maintain a directors’ and officers’ liability insurance policy covering the
Executive during the Employment Period and for at least four years thereafter to
the extent available on commercially reasonable terms.
 
ARTICLE 12
 
LIMITATION ON CERTAIN PAYMENTS CONTINGENT ON CHANGE IN CONTROL
 
          SECTION 12.01. Limitation on Certain Payments Contingent on Change In
Control.
 
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Companies (or any of their affiliated entities) or any
entity which effectuates a Change in Control (or any of its affiliated entities)
to or for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the reduction
of the amounts payable to the Executive under this Agreement to the maximum
amount that could be paid to the Executive without giving rise to the Excise Tax
(the “Safe Harbor Cap”) would provide the Executive with a greater after-tax
amount than if such amounts were not reduced, then the amounts payable to the
Executive under this Agreement shall be reduced (but not below zero) to the Safe
Harbor Cap. Unless the Companies and the Executive agree otherwise, the
reduction of the amounts payable hereunder, if applicable, shall be made to the
extent necessary in the following order: (i) first, any such Payments that
became fully vested prior to the Change in Control and that pursuant to
paragraph (b) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent
compensation payments solely by reason of the acceleration of their originally
scheduled dates of payment will be reduced, by cancellation of the acceleration
of their vesting; (ii) second, any severance payments or benefits,
performance-based cash or equity incentive awards, or other contingent
compensation payments the full amounts of which are treated as contingent on the
Change in Control pursuant to paragraph (a) of Treas. Reg. § 1.280G-1, Q/A 24,
will be reduced; and (iii) third, any cash or equity incentive awards, or
nonqualified deferred compensation amounts, that vest solely based on the
Executive’s continued service with the Companies, and that pursuant to paragraph
(c) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent on the Change
in Control because they become vested as a result of the Change in Control, will
be reduced, first by cancellation of any acceleration of their originally
scheduled dates of payment (if payment with respect to such items is not treated
as automatically occurring upon the vesting of such items for purposes of
Section 280G of the Code) and then, if necessary, by canceling the acceleration
of their vesting. In each case, the amounts of the contingent compensation
payments will be reduced in the inverse order of their originally scheduled
dates of payment or vesting, as applicable, and will be so reduced only to the
extent necessary to achieve the required reduction. For purposes of reducing the
Payments to the Safe Harbor Cap, only amounts payable under this Agreement (and
no other Payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a greater after-tax result to the Executive, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.
 
15
 

--------------------------------------------------------------------------------

 

          (b) All determinations required to be made under this Section 12.01
shall be made by the public accounting firm that is retained by the Companies as
of the date immediately prior to the Change in Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Companies and
the Executive within fifteen (15) business days of the receipt of notice from
the Companies or the Executive that there has been a Payment, or such earlier
time as is requested by the Companies. Notwithstanding the foregoing, in the
event (i) the Board shall determine prior to the Change in Control that the
Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Companies. If payments are reduced to the
Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is payable
by the Executive without a reduction in payments, the Accounting Firm shall
provide a written opinion to the Executive to such effect, that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The determination by the
Accounting Firm shall be binding upon the Companies and the Executive (except as
provided in Section 12.01(c) below).
 
          (c) If it is established pursuant to a final determination of a court
or an Internal Revenue Service (the “IRS”) proceeding, which has been finally
and conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive by the Companies, which are in excess of the
limitations provided in this Section 12.01 (referred to hereinafter as an
“Excess Payment”), the Executive shall repay the Excess Payment to the Companies
on demand, together with interest on the Excess Payment at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such repayment. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Companies should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section 12.01. In the event
that it is determined (i) by the Accounting Firm, the Companies (which shall
include the position taken by the Companies, or together with their consolidated
group, on their federal income tax returns) or the IRS or (ii) pursuant to a
determination by a court, that an Underpayment has occurred, the Companies shall
pay an amount equal to such Underpayment to the Executive within ten (10) days
of such determination together with interest on such amount at the applicable
federal rate from the date such amount would have been paid to the Executive
until the date of payment. The Executive shall cooperate, to the extent the
Executive’s expenses are reimbursed by the Companies, with any reasonable
requests by the Companies in connection with any contests or disputes with the
IRS in connection with the Excise Tax or the determination of the Excess
Payment. Notwithstanding the foregoing, in the event that amounts payable under
this Agreement were reduced pursuant to Section 12.01(a) and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Companies shall promptly pay to the Executive
any amounts payable under this Agreement that were not previously paid solely as
a result of Section 12.01(a), subject to the Safe Harbor Cap.
 
16
 

--------------------------------------------------------------------------------

 

ARTICLE 13
 
MISCELLANEOUS
 
          SECTION 13.01. Binding Arbitration. The parties agree that, except as
provided in Articles 9 and 10 above, any disputes under this Agreement shall be
settled exclusively by arbitration conducted in Winston-Salem, North Carolina.
Except to the extent inconsistent with this Agreement, such arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect at the time of
the arbitration and otherwise in accordance with principles which would be
applied by a court of law or equity. The arbitrator shall be acceptable to both
the Companies and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators or if the two arbitrators do not agree, appointed by the American
Arbitration Association. The costs of arbitration incurred by the Executive (or
his beneficiaries) will be borne by the Companies (including, without
limitation, reasonable attorneys’ fees and other reasonable charges of counsel)
(a) if the arbitration occurs prior to a Change in Control, if the Executive
prevails on a majority of the material issues in the dispute, and (b) if the
arbitration occurs after a Change in Control, if the Executive prevails on at
least one material issue in the dispute. Judgment upon the final award rendered
by such arbitrator(s) may be entered in any court having jurisdiction thereof.
Following the final determination of the dispute in which, based on the outcome
of the dispute, the Executive is, in accordance with this Section 13.01,
entitled to have his costs borne by the Companies, the Companies shall pay all
such reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the costs are incurred. Notwithstanding the foregoing, in the
event a final determination of the dispute has not been made by December 20 of
the year following the calendar year in which the costs are incurred, the
Companies shall, within ten (10) days after such December 20, reimburse such
reasonable costs (supported by documentation of such costs) incurred in the
prior taxable year; provided, however, that the Executive shall return such
amounts to the Companies within ten (10) business days following the final
determination if (i) in the case of an arbitration prior to a Change in Control,
the Executive does not prevail on a majority of the material issues in the
dispute, or (ii) in the case of an arbitration after a Change in Control, the
Executive does not prevail on at least one material issue in the dispute. The
amount of any costs eligible for payment under this Section 13.01 during a
calendar year will not affect the amount of any costs eligible for payment under
this Section 13.01 in any other taxable year.
 
17
 

--------------------------------------------------------------------------------

 

          SECTION 13.02. Consent to Amendments; No Waivers. The provisions of
this Agreement may be amended or waived only by a written agreement executed and
delivered by the Companies and the Executive. Notwithstanding the foregoing, the
Companies shall have unilateral authority to amend this Agreement (without
Executive consent) to the extent necessary to comply with applicable laws, rules
or regulations (including but not limited to Section 409A) or changes to
applicable laws, rules or regulations. No other course of dealing between the
parties to this Agreement or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any such parties.
 
          SECTION 13.03. Successors and Assigns. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors, assigns, heirs,
executors and estates of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Companies
(other than to his estate or heirs) and the Company may assign this Agreement
only to a successor to all or substantially all of the assets of the Company.
 
          SECTION 13.04. Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
          SECTION 13.05. Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.
 
          SECTION 13.06. Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
 
18
 

--------------------------------------------------------------------------------

 

          SECTION 13.07. Notices. All notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Agreement
will be in writing and will be deemed to have been given when delivered
personally to the recipient, two business days after the date when sent to the
recipient by reputable express courier service (charges prepaid) or four
business days after the date when mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications will be sent to the Executive and to the
Companies at the addresses set forth below.
 

          If to the Executive: To the last address delivered to the Companies by
the   Executive in the manner set forth herein.               If to the
Companies: Krispy Kreme Doughnuts, Inc.   Krispy Kreme Doughnut Corporation  
Suite 500   370 Knollwood Street   Winston-Salem, NC 27103       Attn: Senior
Vice President-Human Resources


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
          SECTION 13.08. Withholding. The Companies may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.
 
          SECTION 13.09. No Third-Party Beneficiary. This Agreement will not
confer any rights or remedies upon any person other than the Companies, the
Executive and their respective heirs, executors, successors and assigns.
 
          SECTION 13.10. Entire Agreement. This Agreement (including any other
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may relate in any way to the subject
matter hereof.
 
          SECTION 13.11. Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
Any reference to any federal, state, local or foreign statute or law will be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.
 
          SECTION 13.12. Survival. Sections 6.01, 7.01, 8.01 and Articles 5, 9,
11, 12 and 13 will survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Period, and the
Agreement shall otherwise remain in full force to the extent necessary to
enforce any rights and obligations arising hereunder during the Employment
Period.
 
          SECTION 13.13. GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW OF NORTH CAROLINA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.
 
19
 

--------------------------------------------------------------------------------

 

          SECTION 13.14. Section 409A.
 
          (a) It is intended that this Agreement will comply with Section 409A,
to the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of this
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
No action or failure to act pursuant to this Section 13.14 shall subject the
Companies to any claim, liability, or expense, and the Companies shall not have
any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
 
          (b) Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Companies to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” or (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 13.14 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein. Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
the Executive’s “termination of employment” (and corollary terms, including the
end of the Employment Period) with the Companies shall be construed to refer to
the Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Companies.
 
          (c) With respect to any reimbursement or in-kind benefit arrangements
of the Companies and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Companies. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
20
 

--------------------------------------------------------------------------------

 

          SECTION 13.15. Representations of the Companies. The Companies
represent and warrant that (a) the execution, delivery and performance of this
Agreement by the Companies has been fully and validly authorized by all
necessary corporate action, (b) the officer(s) signing this Agreement on behalf
of the Companies is duly authorized to do so, (c) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Companies are a party or by which they are bound, and (d)
upon execution and delivery of this Agreement by the parties hereto, it will be
a valid and binding obligation of the Companies enforceable against the
Companies and their successors and assigns in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
 
[remainder of page left intentionally blank]
 
21
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.
 
KRISPY KREME DOUGHNUTS, INC.
        By:             /s/ James H. Morgan           James H. Morgan      
President and Chief Executive Officer


KRISPY KREME DOUGHNUT CORPORATION
        By:             /s/ Douglas R. Muir           Douglas R. Muir      
Chief Financial Officer


EXECUTIVE
                  /s/ Kenneth A. May     Kenneth A. May


--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF
 
KRISPY KREME DOUGHNUTS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
 
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
November 28, 2011 (the “Grant Date”), by and between Krispy Kreme Doughnuts,
Inc., a North Carolina corporation having its principal office at 370 Knollwood
Street, Winston-Salem, North Carolina 27103 (the “Corporation”), and Kenneth A.
May (the “Optionee”).
 
W I T N E S S E T H:
 
     WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes and subject to the provisions set forth in the Plan;
 
     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has, on
behalf of the Corporation, granted to Optionee a nonqualified stock option to
purchase shares of the Corporation’s Common Stock, no par value per share (the
“Common Stock” or the “Stock”), as set forth below; and
 
     WHEREAS, this Agreement evidences the grant of such option pursuant to the
Plan.
 
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 

  1.  Summary of Grant                       Number of Shares: 150,000
Option Exercise Price: [$_____]
Date of Grant: November 28, 2011       2. Grant of Option

 
     This Agreement sets forth the terms of a nonqualified option granted to the
Optionee to purchase from the Corporation, during the period specified in
Sections 3 and 4 of this Agreement, a total of 150,000 shares of Common Stock,
at the purchase price of [$______] per share (the “Exercise Price”), in
accordance with the terms and conditions stated in this Agreement. The shares of
Common Stock subject to the option granted hereby are referred to below as the
“Shares,” and the option to purchase such Shares is referred to below as the
“Option.”
 

--------------------------------------------------------------------------------

 

     3. Vesting and Exercise of Option
 
     The Option shall vest and become exercisable in increments in accordance
with the schedule set forth below, provided that the Option shall vest and
become exercisable with respect to an increment as specified only if the
Optionee has not incurred a Termination of Employment prior to the vesting date
with respect to such increment:
 
     (a) no portion of the Option shall vest or become exercisable prior to the
first anniversary of the Grant Date;
 
     (b) on the first anniversary of the Grant Date one fourth of the number of
Shares subject to the Option (as indicated in Section 1) shall vest and become
exercisable;
 
     (c) on the second anniversary of the Grant Date an additional one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable;
 
     (d) on the third anniversary of the Grant Date an additional one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable; and
 
     (e) on the fourth anniversary of the Grant Date the remaining one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable.
 
     Notwithstanding the vesting provisions described above, the Option shall
vest and become exercisable with respect to 100% of the Shares upon the
Optionee’s Termination of Employment if the Optionee’s Termination of Employment
is due to his or her Retirement, death or Disability.
 
     In addition, the Option will become vested and exercisable in full if the
Optionee incurs a Termination of Employment within two years after the effective
date of a Change in Control if such Termination of Employment (i) is by the
Corporation not for Cause or (ii) is by the Optionee for Good Reason. In the
event that vesting of the Option is accelerated as a result of a Termination of
Employment following a Change in Control as provided herein, the Committee or
the Board of Directors, in its or their discretion, may send Optionee prior
written notice of the effectiveness of such event and the last day on which
Optionee may exercise the Option. In such event, Optionee may, upon compliance
with all of the terms of this Agreement and the Plan, purchase any or all of the
Shares with respect to which the Option is vested and exercisable on or prior to
the last day specified in such notice, and, to the extent the Option is not
exercised, it shall (unless the Committee or the Board of Directors determines
otherwise) terminate at 5:00 P.M., Eastern Standard Time, on the last day
specified in such notice. For purposes of this Agreement, (i) “Change in
Control” shall have the meaning set forth in the Plan, except in the case of a
transaction described in clauses (1) or (3) of paragraph (b) of such definition,
the consummation of such a transaction, rather than the approval by shareholders
of the Corporation of such transaction or agreement to effect such a
transaction, shall constitute a Change in Control; (ii) “Cause” shall have the
meaning set forth in the Plan; (iii) “Good Reason” shall have the meaning set
forth in Section 20(c) of this Agreement, and (iv) “Corporation” shall include
the successor to the Corporation’s business or assets, or if all or
substantially all of the voting stock of the Corporation is held by another
public company, such public company.
 

--------------------------------------------------------------------------------

 

     The schedule set forth above is cumulative, so that Shares as to which the
Option has become vested and exercisable pursuant to the provisions above may be
purchased pursuant to exercise of the Option at any date subsequent to vesting
but prior to termination of the Option. The Option may be exercised at any time
and from time to time to purchase up to the number of Shares as to which it is
then vested and exercisable.
 
     4. Termination of Option
 
     Unless adjusted by the Committee in its sole discretion, the Option shall
remain exercisable as specified in Section 3 above until 5:00 p.m., Eastern
Standard Time, on the earliest to occur of the dates specified below, upon which
date the Option shall terminate:
 
     (a) the date all of the Shares are purchased pursuant to the terms of this
Agreement;
 
     (b) upon the expiration of 90 days following the Optionee’s Termination of
Employment for any reason other than his or her Retirement, death, Disability,
or for Cause;
 
     (c) upon the expiration of 180 days following Optionee’s Termination of
Employment on account of his or her Disability;
 
     (d) upon the expiration of 360 days following Optionee’s Termination of
Employment on account of his or her death;
 
     (e) immediately upon Optionee’s Termination of Employment for Cause;
 
     (f) on the last date specified in the notice described in Section 3 above
in the event of a Termination of Employment by the Optionee for Good Reason or
by the Corporation other than for Cause within two years following the effective
date of a Change in Control;
 
     (g) on the ten year anniversary of the Grant Date (the “Expiration Date”);
or
 
     (h) on the ten year anniversary of the Grant Date in the event of the
Optionee’s Termination of Employment on account of Retirement.
 
     Upon its termination, the Option shall have no further force or effect and
Optionee shall have no further rights under the Option or to any Shares which
have not been purchased pursuant to prior exercise of the Option.
 
     5. Manner of Exercise of Option
 
     (a) Exercise. The Option may be exercised only by (i) Optionee’s
completion, execution and delivery to the Corporation of a notice of exercise
and (ii) the payment to the Corporation, pursuant to the terms of this
Agreement, of an amount equal to the Exercise Price multiplied by the number of
Shares being purchased as specified in Optionee’s notice of exercise (the
“Purchase Price”). Optionee’s notice of exercise shall be given in the manner
specified in Section 10 but any exercise of the Option shall be effective only
when the items required by the preceding sentence are actually received by the
Corporation. The notice of exercise shall be in the form attached to this
Agreement or in another form provided by the Corporation. Notwithstanding
anything to the contrary in this Agreement, the Option may be exercised only if
compliance with all applicable federal and state securities laws can be
effected, with the Committee being the final arbitrator thereof, in its sole and
absolute discretion, in the event of any dispute between the Corporation and the
Optionee with regard to the interpretation of such laws.
 

--------------------------------------------------------------------------------

 

     (b) Form of Payment. Payment of the Purchase Price may be made (i) by check
payable to the order of the Corporation for an amount in U.S. dollars equal to
the Purchase Price of such Shares; (ii) by authorizing a third party to sell a
portion of the Shares acquired upon exercise of the Option and remit to the
Corporation a sufficient portion of the sales proceeds to pay the full Purchase
Price; or (iii) by combining the above methods.
 
     (c) Issuance and Delivery of Shares. As soon as practicable following
receipt of such notice and payment, the Corporation shall notify the Optionee of
any payment required under subsection (d) below. The Corporation shall deliver a
certificate or certificates for the Shares to the Optionee as soon as
practicable after the Optionee has made any payment required under subsection
(d) below. Shares issued pursuant to the exercise of this option will be issued
only in the name of Optionee and may not be transferred into the name of any
agent of or nominee for Optionee until such time as Optionee has complied with
the terms of this Agreement.
 
     (d) Withholding Obligation. Issuance of Shares upon exercise of the Option
shall be subject to the condition that the Optionee shall pay to the
Corporation, in addition to the Purchase Price, the minimum amount the
Corporation is required by law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with such exercise of the Option, if any. In lieu of the payment specified in
this paragraph, Optionee may satisfy the obligation, in whole or in part, by the
methods specified in subsection (b) above. In addition, unless the Committee
determines otherwise and subject to such conditions as may be established by the
Committee, the Optionee may elect to satisfy the withholding requirement, in
whole or in part, by having the Corporation withhold shares of Common Stock with
a Fair Market Value equal to the minimum statutory tax required to be withheld.
 
     (e) Deferral of Issuance of Shares. Anything in this Agreement to the
contrary notwithstanding, if, at any time specified herein for the issuance of
Shares to Optionee, any law, or any regulation or requirement of the U. S.
Securities and Exchange Commission or other governmental authority having
jurisdiction over such matter shall require either the Corporation or Optionee
to take any action in connection with the Shares then to be issued, the issuance
of such Shares shall be deferred until such action shall have been taken; the
Corporation shall be under no obligation to take such action; and the
Corporation shall have no liability whatsoever as a result of the non-issuance
of such shares, except to refund to Optionee any consideration tendered in
respect of the Purchase Price.
 

--------------------------------------------------------------------------------

 

     (f) Stop Transfer Instructions. The Corporation may impose stop-transfer
instructions with respect to any Shares (or other securities) subject to any
restriction set forth in this Agreement until the restriction has been satisfied
or terminates.
 
     6. Restrictions on Transfer of Option
 
     (a) Except as otherwise provided in subsections (b), (c) and (d) below, the
Option may not be sold, exchanged, delivered, assigned, bequeathed or gifted,
pledged, mortgaged, hypothecated or otherwise encumbered, transferred or
permitted to be transferred, or otherwise disposed of, whether voluntarily,
involuntarily or by operation of law (including, without limitation, the laws of
bankruptcy, intestacy, descent and distribution or succession) or on an absolute
or contingent basis. For purposes of this Section, any reference to Optionee
shall (when applicable) be deemed to be and include references to Optionee’s
estate, executors or administrators, personal or legal representatives and
transferees (direct or indirect).
 
     (b) If permitted by the Committee, Optionee may transfer this Option to
members of his or her Immediate Family (as defined below), to one or more trusts
for the benefit of such Immediate Family members, to one or more partnerships
where such Immediate Family members are the only partners, or to one or more
limited liability companies (or similar entities) where such Immediate Family
members are the only members or beneficial owners of the entity, if (i) the
Optionee does not receive any consideration in any form whatsoever for such
transfer, (ii) such transfer is permitted under applicable tax laws, and (iii)
if the Optionee is an “Insider,” such transfer is permitted under Rule 16b-3 of
the Securities Exchange Act of 1934, as amended. For purposes hereof, “Immediate
Family” means the Optionee and the Optionee’s spouse, children and
grandchildren.
 
     (c) In the event of Optionee’s death, the Option may be transferred to any
executor, administrator, personal or legal representative, legatee, heir or
distributee of the estate of Optionee.
 
     (d) In the event of Optionee’s divorce, Optionee may transfer some or all
of the Option to his or her former spouse incident to Optionee’s divorce from
the former spouse.
 
     (e) As a condition precedent to the transfer of the Option, each and every
prospective transferee shall (i) provide or cause to be provided to the
Corporation, at its request, sufficient evidence of the legal right and
authority of such prospective transferee to have the Option so transferred and
(ii) comply with the provisions of this Agreement. Any Option so transferred
pursuant to this Section shall continue to be subject to the same terms and
conditions in the hands of the transferee as were applicable to said Option
immediately prior to the transfer thereof, and any reference in this Agreement
to the performance of services for the Corporation by the Optionee shall
continue to refer to the performance by the transferring Optionee.
 
     7. Rights Prior to Exercise
 
     Optionee shall not be deemed for any purpose to be a shareholder of the
Corporation with respect to any Shares as to which this Option shall not have
been exercised and payment made as hereby provided and a stock certificate for
such Shares actually issued to Optionee. No adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.
 

--------------------------------------------------------------------------------

 

     8. Employment of Optionee
 
     Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the
Corporation, any Subsidiary or affiliate shall continue to employ Optionee, nor
shall this Agreement affect in any way the right of the Corporation, any
Subsidiary or affiliate to terminate the employment or other service of Optionee
at any time and for any reason. By Optionee’s execution of this Agreement,
Optionee acknowledges and agrees that Optionee’s employment or other service to
the Corporation, any Subsidiary or affiliate is “at will.” No change of
Optionee’s duties with respect to the Corporation, any Subsidiary or affiliate
shall result in, or be deemed to be, a modification of any of the terms of this
Agreement. Optionee acknowledges and agrees that the award and acceptance of the
Option pursuant to this Agreement does not entitle Optionee to future grants
under the Plan or any other plan.
 
     9. Burden and Benefit
 
     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets.
 
     (b) This Agreement shall be binding upon and inure to the benefit of
Optionee and his or her legal representative and any person to whom the Options
may be transferred by will, the applicable laws of descent and distribution, or
otherwise in accordance with the terms of the Plan.
 
     10. Notices
 
     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Corporation, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of Optionee, to Optionee’s address as shown on the Corporation’s records.
 
     11. Specific Performance
 
     Strict compliance by Optionee shall be required with each and every
provision of this Agreement. The parties hereto agree that the Shares are
unique, that Optionee’s failure to perform the obligations provided by this
Agreement will result in irreparable damage to the Corporation and that specific
performance of Optionee’s obligations may be obtained by suit in equity.
 
     12. Entire Agreement
 
     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Option and Shares and
that there are no promises, agreements, conditions, understandings, warranties,
or representations, oral or written, express or implied between the parties with
respect to the Option and Shares other than as set forth in this Agreement and
in the Plan. Any modifications or any waiver of any provision contained in this
Agreement shall not be valid unless made in writing and signed by the person or
persons sought to be bound by such waiver or modifications.
 

--------------------------------------------------------------------------------

 

     13. Severability
 
     The provisions of the Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.
 
     14. Waiver
 
     The waiver by the Corporation of a breach of any provision of this
Agreement by the Optionee shall not operate or be construed as a waiver of any
subsequent breach by the Optionee.
 
     15. Terms and Conditions of Plan
 
     The Option and the terms and conditions set forth herein are subject in all
respects to the terms and conditions of the Plan (which are incorporated herein
by reference). Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan. To the extent that any conflict may exist between any term or provision of
this Agreement and any term or provision of the Plan, such term or provision of
the Plan shall control.
 
     16. Authority of Committee
 
     All determinations made by the Committee with respect to the
interpretation, construction and application of any provision of this Agreement
shall be final, conclusive and binding on the parties.
 
     17. Covenants and Representations of Optionee
 
     Optionee represents, warrants, covenants and agrees with the Corporation as
follows:
 
     (a) Optionee has not relied upon the Corporation with respect to any tax
consequences related to the grant or exercise of this Option, or the disposition
of Shares purchased pursuant to its exercise. Optionee acknowledges that, as a
result of the grant and/or exercise of the Option, Optionee may incur a
substantial tax liability. Optionee assumes full responsibility for all such
consequences and the filing of all tax returns and elections Optionee may be
required or find desirable to file in connection therewith.
 
     (b) Optionee will not distribute or resell any Shares (or other securities)
issuable upon exercise of the Option granted hereby in violation of law.
Optionee shall comply with all provisions of the Corporation’s Securities
Trading Policy, as in effect from time to time.
 

--------------------------------------------------------------------------------

 

     (c) The agreements, representations, warranties and covenants made by
Optionee herein with respect to the Option shall also extend to and apply to all
of the Shares issued to Optionee from time to time pursuant to exercise of the
Option. Acceptance by Optionee of any certificate representing Shares shall
constitute a confirmation by Optionee that all such agreements, representations,
warranties and covenants made herein continue to be true and correct at that
time.
 
     (d) As a condition to receiving this award, Optionee agrees to abide by the
Corporation’s Equity Retention Policy, Compensation Recovery Policy and Stock
Ownership Guidelines, each as in effect from time to time and to the extent
applicable to Optionee from time to time.
 
     18. Limitation of Liability
 
     The liability of the Corporation under this Agreement and in the award of
the Shares hereunder is limited to the obligations set forth herein with respect
to such award, and nothing herein contained shall be interpreted as imposing any
liability in favor of the Optionee or any others with respect to any loss, cost
or expense which Optionee or any others may incur in connection with or arising
out of any transaction involving the Shares.
 
     19. Governing Law
 
     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
conflict of laws provisions thereof.
 
     20. Definitions
 
     (a) “Retirement” shall mean the Optionee’s Termination of Employment at a
time when for an employee, the sum of the Optionee’s age and years of employment
with the Corporation, its Subsidiaries and affiliates equals or exceeds 65.
 
     (b) “Termination of Employment” means the discontinuance of the Optionee’s
service relationship with the Corporation and its Subsidiaries, including but
not limited to service as an employee of the Corporation and its Subsidiaries,
as a non-employee member of the board of directors of the Corporation, or as a
consultant or advisor to the Corporation and its Subsidiaries. Except to the
extent provided otherwise in an agreement or determined otherwise by the
Committee, a Termination of Employment shall not be deemed to have occurred if
the capacity in which the Optionee provides service to the Corporation changes
(for example, a change from consultant status to employee status or vice versa)
or if the Optionee transfers among the various entities constituting the
Corporation and its Subsidiaries, so long as there is no interruption in the
provision of service by the Optionee to the Corporation and its Subsidiaries.
Optionee shall not be deemed to have incurred a Termination of Employment if the
Optionee is on military leave, sick leave, or other bona fide leave of absence
approved by the Corporation of 180 days or fewer (or any longer period during
which the Optionee is guaranteed reemployment by statute or contract). In the
event Optionee’s leave of absence exceeds this period, he or she will be deemed
to have incurred a Termination of Employment on the day following the expiration
date of such period.
 

--------------------------------------------------------------------------------

 

     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Optionee and the Corporation, a
Subsidiary or an affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Corporation, a Subsidiary or an affiliate within
the two-year period following the effective date of a Change in Control, without
the consent of the Optionee (in each case, other than an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Corporation, a Subsidiary or an affiliate promptly after receipt of notice
thereof given by the Optionee): (i) the assignment to the Optionee of duties or
responsibilities materially inconsistent with, or a material diminution in, the
Optionee’s position, authority, duties or responsibilities as in effect on the
date of the Change in Control, (ii) a material reduction in the Optionee’s base
salary as in effect on the date of the Change in Control, (iii) except with
regard to international employees, the relocation, without consent, of
Optionee’s principal place of employment more than 25 miles from the location at
which the Optionee was stationed immediately prior to the Change in Control, or
(iv) any material breach of any employment agreement between the Optionee and
the Corporation, a Subsidiary or an affiliate; provided that any event described
in clauses (i) through (iv) above shall constitute Good Reason only if the
Corporation fails to rescind or cure such event within 30 days after receipt
from the Optionee of written notice of the event which constitutes Good Reason;
and provided, further, that Good Reason shall cease to exist for an event or
condition described in clauses (i) through (iv) above on the 60th day following
the latter of its occurrence or the Optionee’s knowledge thereof, unless the
Optionee has given the Corporation written notice thereof prior to such date.
 
     21. Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts
 
     In return for granting the Option to Optionee, Optionee agrees to the
following restrictions:
 
     (a) Optionee expressly agrees and covenants that during the Restricted
Period (as defined below), Optionee shall not, without the prior written consent
of the Corporation, directly or indirectly:
 
     (i) own, manage, control, participate in, consult with, become employed by
or otherwise render services to any Competitive Business (as defined below) in
the Territory (as defined below), except that it shall not be considered a
violation of this clause for the Optionee to be a passive owner of not more than
two percent of the outstanding stock of any class of any corporation which is
publicly traded, so long as Optionee has no active participation in the business
of such corporation;
 
     (ii) induce or attempt to induce any customer, supplier, client or other
business relation of the Corporation or its affiliates to cease doing business
with the Corporation or its affiliates if such cessation could reasonably be
expected to result in material harm to the Corporation;
 
     (iii) induce or attempt to induce any employee of the Corporation or its
affiliates to leave the employ of the Corporation or its affiliates, or in any
way interfere with the relationship between the Corporation or its affiliates
and any person employed by them; or
 

--------------------------------------------------------------------------------

 

     (iv) violate the Corporation’s Securities Trading Policy.
 
     (b) Optionee expressly agrees and covenants that Optionee will not, without
the prior written consent of the Corporation, directly or indirectly, disclose
or use at any time before or after Optionee’s Termination of Employment any
Confidential Information (as defined below) of which Optionee is or becomes
aware, whether or not such information is developed by Optionee, except to the
extent such disclosure or use is directly related to and appropriate in
connection with Optionee’s performance of duties assigned to Optionee by the
Corporation or its affiliates. Under all circumstances and at all times,
Optionee will take all appropriate steps to safeguard Confidential Information
in his or her possession and to protect it against disclosure, misuse,
espionage, loss and theft.
 
     (c) If the Committee determines that Optionee has violated any provisions
of this Section 21 or that Optionee’s employment has been terminated for Cause,
then Optionee agrees and covenants that:
 
     (i) Optionee shall automatically forfeit any rights Optionee may have with
respect to the Option as of the date of such determination; and
 
     (ii) if Optionee has exercised all or any part of the Option within the
twelvemonth period immediately preceding a violation of this Section 21 or
termination of Optionee’s employment for Cause, upon the Corporation’s demand,
Optionee shall immediately deliver to the Corporation (A) any Shares acquired
upon exercise of the Option, if the Optionee still owns the Shares (at which
time the Corporation will deliver to the Optionee an amount equal to the
Purchase Price for such Shares), or (B) if the Optionee no longer owns the
Shares, an amount equal to the Gain realized by Optionee upon such exercise. For
the purposes herein, “Gain” shall be equal to the disposition price per Shares
of any Shares sold or disposed of, multiplied by the number of Shares sold or
disposed of, minus the Exercise Price paid for the Shares, and less any taxes
paid which are not refundable or for which the Optionee does not otherwise
receive a tax credit or other form of reimbursement.
 
(d) Definitions. For purposes of this Section 21, the following definitions
shall apply: 
 
     (i) “Competitive Business” means any business listed on Exhibit A hereto. 
 
     (ii) “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Corporation or its affiliates in connection with the business of the Corporation
or its affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of Optionee; or (c) the disclosure of which is consented to in writing
by the Corporation.
 

--------------------------------------------------------------------------------

 

     (iii) “Restricted Period” means the period during which Optionee is
employed by the Corporation or an affiliate and twelve months following the date
that Optionee ceases to be employed by the Corporation or an affiliate for any
reason whatsoever.
 
     (iv) “Territory” means: 
 
     (v) The entire United States and any other country where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Optionee’s employment with the
Corporation or its affiliates; 
 
     (vi) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;
 
     (vii) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the states in the United States where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Optionee’s employment with
Corporation or its affiliates; 
 
     (viii) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the area that includes all of the areas that are within a
50-mile radius of any retail store location in the United States at which the
Corporation’s products have been sold at any time in the one-year period ending
on the last day of Optionee’s employment with the Corporation or its affiliates;
and
 
     (ix) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the entire state of North Carolina.
 
     (e) The Corporation may require Optionee, in connection with the exercise
of the Option, to certify in a manner acceptable to the Corporation that
Optionee has not violated the terms of this Section 21 and may decline to give
effect to such exercise if Optionee fails so to certify. If Optionee is required
to repay any Option Gain to the Corporation pursuant to this Section 21,
Optionee shall pay such amount in such manner and on such terms and conditions
as the Corporation may require, and the Corporation shall be entitled to
withhold or set-off against any other amount owed to Optionee by the Corporation
or any of its affiliates (other than any amount owed to Optionee under any
retirement plan intended to be qualified under Section 401(a) of the Code (as
defined herein)) up to any amount sufficient to satisfy any unpaid obligation of
Optionee under this Section 21.
 

--------------------------------------------------------------------------------

 

     (f) Optionee acknowledges and agrees that the period, scope and geographic
areas of restriction imposed upon Optionee by the provisions of Section 21 are
fair and reasonable and are reasonably required for the protection of the
Corporation. In the event that any part of this Agreement, including, without
limitation, Section 21, is held to be unenforceable or invalid, the remaining
parts of Section 21 and this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in this Section 21 is held to be
excessively broad as to period, scope and geographic areas, any such provision
shall be construed by limiting it to the extent necessary to be enforceable
under applicable law.
 
     (g) Optionee acknowledges that breach by Optionee of this Agreement would
cause irreparable harm to the Corporation and that, in the event of such breach,
the Corporation shall have, in addition to monetary damages and other remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of Optionee’s obligations hereunder.
 
     22. Holding Period After Resignation or Termination
 
     In return for granting the Option to Optionee, Optionee agrees that in the
event of Optionee’s Termination of Employment in a manner that would otherwise
permit Optionee to exercise Optionee’s options to purchase Common Stock after
leaving employment by the Corporation, Optionee will nevertheless delay making
any transactions in the Corporation’s stock until such time as the Corporation
has filed its next succeeding quarterly (10-Q) or annual (10-K) financial
filing, as applicable, with the U.S. Securities and Exchange Commission.
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Corporation and Optionee have executed this
Agreement hereto as of the day and year first above written.
 

KRISPY KREME DOUGHNUTS, INC.     By:       

Title:      OPTIONEE  

Signature:     

Printed Name:  Kenneth A. May


--------------------------------------------------------------------------------

 

Exhibit A
 
To Nonqualified Stock Option Agreement
 
The following businesses, together with their subsidiaries, are the businesses
for purposes of this Agreement:
 
Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
 

--------------------------------------------------------------------------------

 

STOCK OPTION EXERCISE FORM
 
This form must be completed and returned to Krispy Kreme’s Chief Financial
Officer on or before 1:00 p.m. Eastern Standard Time on date of exercise.
 

NAME (please print): SOCIAL SECURITY NO.:         SECTION I       HOME ADDRESS:
WORK ADDRESS:     HOME TELEPHONE: WORK TELEPHONE:


SECTION II: I wish to exercise the following options:
 

A B C D         GRANT DATE NUMBER OF EXERCISE TOTAL PURCHASE PRICE:   OPTIONS
PRICE (COLUMN B x COLUMN C)                                   TOTAL      


SECTION III SECTION IV I elect to pay for my shares (check one): I elect to pay
my taxes on this transaction     (check one): c        Broker assisted Cashless
Exercise c        Sell shares to cover taxes (Broker              assisted
Cashless Exercise) c        Cash Purchase by Check (payable to c        Check
(payable to Krispy Kreme          Krispy Kreme Doughnuts, Inc.)         
Doughnuts, Inc.)     c        Share withholding


              Signature   Date of Exercise


Return form to:          KRISPY KREME DOUGHNUT CORPORATION   ATTN: Chief
Financial Officer   P.O. Box 83   Winston-Salem, NC 27102   Phone: 336-725-2981


--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF
 
KRISPY KREME DOUGHNUTS, INC.
RESTRICTED STOCK UNIT AGREEMENT
 
     THIS AGREEMENT is made as of November 28, 2011, by and between Krispy Kreme
Doughnuts, Inc., a North Carolina corporation having its principal office at 370
Knollwood Street, Winston-Salem, North Carolina 27103 (the “Corporation”), and
Kenneth A. May (“Employee”).
 
W I T N E S S E T H:
 
     WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes and subject to the provisions set forth in the Plan;
 
     WHEREAS, the Plan provides for the grant of “restricted stock,” which is
defined in Article 2(cc) of the Plan to include the right to receive shares of
Common Stock in the future;
 
     WHEREAS, under the definition of “restricted stock” in Article 2(cc) and
the provisions of Article 8 of the Plan, the issuance of restricted stock units,
which are rights to receive shares of stock at a specified time in the future
and following the lapse of applicable restrictions, is authorized;
 
     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has, on
behalf of the Corporation, granted to Employee restricted stock units with
respect to the Common Stock of Krispy Kreme Doughnuts, Inc., as set forth below;
and
 
     WHEREAS, this Agreement evidences the grant of restricted stock units under
the Plan.
 
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
     1. Award of Restricted Stock Units
 
     This Agreement sets forth the terms of an award to the Employee of 50,000
restricted stock units (the “Restricted Stock Units”), subject to, and in
accordance with, the restrictions, terms and conditions set forth in the Plan
and this Agreement. The grant date of this award of Restricted Stock Units is
November 28, 2011 (“Grant Date”). Each Restricted Stock Unit will entitle the
Employee to receive one share of Common Stock at the time, and subject to the
conditions, set forth herein and in the Plan.
 

--------------------------------------------------------------------------------

 

     2. Restrictions
 
     If Employee remains employed, Employee shall become vested in the
Restricted Stock Units in four installments beginning on November 28, 2012, and
continuing on the next three anniversaries of such date (each such date shall be
a “Vesting Date”), all as set forth below:
 

    Number of     Units that Vest Date        on such Date November 28, 2012  
12,500 November 28, 2013   12,500 November 28, 2014   12,500 November 28, 2015  
12,500


     Any unvested Restricted Stock Units shall be automatically forfeited upon
the Employee’s Termination of Employment for any reason other than due to
Employee’s death, Disability or Termination of Employment after becoming
Retirement Eligible, or as provided in Section 7 herein in the event of a Change
in Control. In the event (a) of a Termination of Employment of the Employee due
to his or her death or Disability, or (b) that the Employee becomes Retirement
Eligible, his or her Restricted Stock Units shall become immediately vested in
full, provided, however, that distribution of the Shares subject to such
Restricted Stock Units shall be made only as provided in Section 3 herein. For
purposes of this Agreement, employment with a Subsidiary of the Corporation
shall be considered employment with the Corporation. Unless otherwise provided
by the Committee, all amounts receivable in connection with any adjustments to
the Common Stock under Section 4.4 of the Plan shall be subject to the vesting
schedule in this Section 2.
 
     3. Distribution of Common Stock
 
     Subject to the terms of Sections 8 and 25, and except as otherwise provided
in this Section 3, the Corporation shall distribute to Employee (or his or her
heirs in the event of Employee’s death) at the time of vesting of the Restricted
Stock Units (as provided in Sections 2 or 7 hereof), a number of shares of
Common Stock equal to the number of Restricted Stock Units then held by Employee
that became vested at such time. Shares of Common Stock or any other benefit
subject to the Restricted Stock Units shall, upon vesting of the Restricted
Stock Units pursuant to Section 2 or Section 7 (and except as otherwise provided
in Sections 2 and 3 herein in the event of Retirement Eligibility), be issued
and distributed to the Employee (or his beneficiary) no later than the later of
(a) the 15th day of the third month following the Employee’s first taxable year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(b) the 15th day of the third month following the end of the Corporation’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A. Shares subject to
the Restricted Stock Units which become vested upon the Employee’s becoming
Retirement Eligible shall be distributed upon the first to occur of (i) each
Vesting Date(s) as specified in Section 2 herein, (ii) the date of the
Employee’s Termination of Employment (that is, the date of the Employee’s
separation from service, as defined under Code Section 409A) after becoming
Retirement Eligible, (iii) the date of the Employee’s death, (iv) the date of
the Employee’s Disability (as defined under Code Section 409A) or (v) the date
of the Employee’s Termination of Employment by the Corporation not for Cause or
by the Employee for Good Reason within two years after the effective date of a
Change in Control (as defined under Code Section 409A).
 
     4. Rights and Restrictions
 
     The Restricted Stock Units shall not be transferable, other than pursuant
to will or the laws of descent and distribution. Prior to vesting of the
Restricted Stock Units and delivery of the shares of Common Stock to Employee,
Employee shall not have any rights or privileges of a shareholder as to the
shares of Common Stock subject to the Restricted Stock Units. Specifically,
Employee shall not have the right to receive dividends or the right to vote such
shares of Common Stock prior to vesting of the Restricted Stock Units and
delivery of the shares of Common Stock.
 

--------------------------------------------------------------------------------

 

     5. Certificates
 
     Except as otherwise provided in Section 3 herein (regarding Retirement
Eligibility) upon the vesting of the Restricted Stock Units pursuant to the
terms hereof and the satisfaction of any withholding tax liability pursuant to
Section 8 hereof, certificates evidencing the shares of Common Stock required to
be delivered pursuant to the terms hereof shall be delivered to Employee or
other evidence of ownership of such shares of Common Stock shall be provided to
Employee, such as tracking through book entry.
 
     6. Transfer of Common Stock
 
     The Common Stock delivered hereunder may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Corporation, applicable federal
and state securities laws or any other applicable laws or regulations and the
terms and conditions hereof.
 
     7. Change in Control
 
     Notwithstanding the other provisions of the Agreement, in the event of a
Change in Control, the Restricted Stock Units will become vested in full if the
Employee is an Employee at the time of the Change in Control and incurs a
Termination of Employment within two years after the effective date of a Change
in Control, provided such Termination of Employment is (a) by the Corporation
not for Cause or (b) by the Employee for Good Reason. For purposes of this
Agreement, (i) “Change in Control” shall have the meaning set forth in the Plan,
except in the case of a transaction described in clauses (1) or (3) of paragraph
(b) of such definition, the consummation of such a transaction, rather than the
approval by shareholders of the Corporation of such transaction or agreement to
effect such a transaction, shall constitute a Change in Control (except as
otherwise provided in Section 3 herein); (ii) “Cause” shall have the meaning set
forth in the Plan; (iii) “Good Reason” shall have the meaning set forth in
Section 22(c) of this Agreement, and (iv) “Corporation” shall include the
successor to the Corporation’s business or assets, or if all or substantially
all of the voting stock of the Corporation is held by another public company,
such public company.
 
     8. Taxes and Withholding
 
     (a) Employee shall be responsible for all federal, state and local income
taxes payable with respect to this award of Restricted Stock Units. Employee
acknowledges that he or she may incur substantial tax liability arising out of
the grant of Restricted Stock Units to him or her.
 
     (b) The Corporation shall have the right to retain and withhold from any
distribution of Common Stock in respect of Restricted Stock Units the minimum
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to such Restricted Stock Units. At its discretion, the
Corporation may require Employee to immediately reimburse the Corporation for
any such taxes required to be withheld and may withhold any distribution in
whole or in part until the Corporation is so reimbursed. In lieu thereof, the
Corporation shall have the right to withhold from any other cash amounts due to
Employee an amount equal to such taxes required to be withheld or withhold and
cancel (in whole or in part) a number of shares of Common Stock having a market
value equal to the amount of such taxes. In addition, Employee may elect to
satisfy the withholding requirement, in whole or in part, by having the
Corporation withhold shares of Common Stock with a Fair Market Value equal to
the minimum statutory tax required to be withheld. The right to withhold shares
of Common Stock with a Fair Market Value equal to the minimum statutory tax
required to be withheld to satisfy the withholding requirement may be withdrawn
by the approval of the Committee.
 

--------------------------------------------------------------------------------

 

     9. Modification of Agreement
 
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto.
 
     10. Severability
 
     The provisions of the Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.
 
     11. Notices
 
     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Corporation, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of Employee, to Employee’s address as shown on the Corporation’s records.
 
     12. Binding Effect
 
     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets.
 
     (b) This Agreement shall be binding upon and inure to the benefit of
Employee and his or her legal representative and any person to whom the
Restricted Stock Units may be transferred by will, the applicable laws of
descent and distribution, or otherwise in accordance with the terms of the Plan.
 
     13. Agreement to be Bound by Plan
 
     Employee hereby acknowledges that Employee fully understands his or her
rights under the Plan, and that Employee agrees to be bound by all the terms and
provisions of the Plan.
 
     14. Plan Controls
 
     The Restricted Stock Units and the terms and conditions set forth herein
are subject in all respects to the terms and conditions of the Plan (which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan. To the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, such term or provision of the Plan shall control.
 

--------------------------------------------------------------------------------

 

     15. Rights to Future Grants; Compliance with Law
 
     Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the
Corporation, any Subsidiary or affiliate shall continue to employ Employee, nor
shall this Agreement affect in any way the right of the Corporation, any
Subsidiary or affiliate to terminate the employment or other service of Employee
at any time and for any reason. By Employee’s execution of this Agreement,
Employee reaffirms and acknowledges and agrees that Employee’s employment or
other service to the Corporation, any Subsidiary or affiliate is “at will.” No
change of Employee’s duties with respect to the Corporation, any Subsidiary or
affiliate shall result in, or be deemed to be, a modification of any of the
terms of this Agreement. Employee acknowledges and agrees that the award and
acceptance of Restricted Stock Units pursuant to this Agreement does not entitle
Employee to future grants under the Plan or any other plan.
 
     16. Covenants and Representations of Employee
 
     Employee represents, warrants, covenants and agrees with the Corporation as
follows:
 
     (a) Employee has not relied upon the Corporation with respect to any tax
consequences related to the Restricted Stock Units or shares of Common Stock
subject thereto. Employee assumes full responsibility for all such tax
consequences and the filing of all tax returns Employee may be required to file
in connection therewith.
 
     (b) Employee will not distribute or resell any Common Stock (or other
securities) issuable hereunder in violation of law. Employee shall comply with
all provisions of the Corporation’s Securities Trading Policy, as in effect from
time to time.
 
     (c) The agreements, representations, warranties and covenants made by
Employee herein with respect to the Restricted Stock Units shall also extend to
and apply to all of the shares of Common Stock issued to Employee from time to
time pursuant to the Restricted Stock Units. Acceptance by Employee of any
certificate representing shares of Common Stock shall constitute a confirmation
by Employee that all such agreements, representations, warranties and covenants
made herein continue to be true and correct at that time.
 
     (d) As a condition to receiving this award, Employee agrees to abide by the
Corporation’s Equity Retention Policy, Compensation Recovery Policy and Stock
Ownership Guidelines, each as in effect from time to time and to the extent
applicable to Employee from time to time.
 
     17. Governing Law
 
     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
conflict of laws provisions thereof.
 

--------------------------------------------------------------------------------

 

     18. Waiver
 
     The waiver by the Corporation of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.
 
     19. Limitation of Liability
 
     The liability of the Corporation under this Agreement and in the award of
the Restricted Stock Units hereunder is limited to the obligations set forth
herein with respect to such award, and nothing herein contained shall be
interpreted as imposing any liability in favor of Employee or any others with
respect to any loss, cost or expense which Employee or others may incur in
connection with or arising out of any transaction involving the Restricted Stock
Units.
 
     20. Entire Agreement
 
     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the award of Restricted
Stock Units and that there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied between the parties with respect to the award of Restricted Stock Units
other than as set forth in this Agreement and in the Plan. Any modifications or
any waiver of any provision contained in this Agreement shall not be valid
unless made in writing and signed by the person or persons sought to be bound by
such waiver or modifications.
 
     21. Authority of Committee
 
     All determinations made by the Committee with respect to the
interpretation, construction and application of any provision of this Agreement
shall be final, conclusive and binding on the parties.
 
     22. Definitions
 
     (a) “Retirement Eligible” or “Retirement Eligibility” shall mean a time
when the sum of Employee’s age and years of employment with the Corporation, its
Subsidiaries and affiliates equals or exceeds 65.
 
     (b) “Termination of Employment” means the discontinuance of Employee’s
service relationship with the Corporation and its Subsidiaries, including but
not limited to service as an employee of the Corporation and its Subsidiaries,
as a non-employee member of the board of directors of the Corporation, or as a
consultant or advisor to the Corporation and its Subsidiaries. Except to the
extent provided otherwise in an agreement or determined otherwise by the
Committee, a Termination of Employment shall not be deemed to have occurred if
the capacity in which Employee provides service to the Corporation changes (for
example, a change from consultant status to Employee status, or vice versa) or
if Employee transfers among the various entities constituting the Corporation
and its Subsidiaries, so long as there is no interruption in the provision of
service by Employee to the Corporation and its Subsidiaries. Employee shall not
be deemed to have incurred a Termination of Employment if Employee is on
military leave, sick leave, or other bona fide leave of absence approved by the
Corporation of 180 days or fewer (or any longer period during which Employee is
guaranteed reemployment by statute or contract.) In the event an Employee’s
leave of absence exceeds this period, he or she will be deemed to have incurred
a Termination of Employment on the day following the expiration date of such
period.
 

--------------------------------------------------------------------------------

 

     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Employee and the Corporation, a
Subsidiary or an affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Corporation, a Subsidiary or an affiliate within
the two year period following the effective date of a Change in Control, without
the consent of the Employee (in each case, other than an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Corporation, a Subsidiary or an affiliate promptly after receipt of notice
thereof given by the Employee): (i) the assignment to the Employee of duties or
responsibilities materially inconsistent with, or a material diminution in, the
Employee’s position, authority, duties or responsibilities as in effect on the
date of the Change in Control, (ii) a material reduction in the Employee’s base
salary as in effect on the date of the Change in Control, (iii) except with
regard to international employees, the relocation, without consent, of
Employee’s principal place of employment more than 25 miles from the location at
which the Employee was stationed immediately prior to the Change in Control, or
(iv) any material breach of any employment agreement between the Employee and
the Corporation, a Subsidiary or an affiliate; provided that any event described
in clauses (i) through (iv) above shall constitute Good Reason only if the
Corporation fails to rescind or cure such event within 30 days after receipt
from the Employee of written notice of the event which constitutes Good Reason;
and provided, further, that Good Reason shall cease to exist for an event or
condition described in clauses (i) through (iv) above on the 60th day following
the latter of its occurrence or the Employee’s knowledge thereof, unless the
Employee has given the Corporation written notice thereof prior to such date.
 
     23. Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts
 
     In return for granting the Restricted Stock Units to Employee, Employee
agrees to the following restrictions.
 
     (a) Employee expressly agrees and covenants that during the Restricted
Period (as defined below), Employee shall not, without the prior written consent
of the Corporation, directly or indirectly:
 
          (i) own, manage, control, participate in, consult with, become
employed by or otherwise render services to any Competitive Business (as defined
below) in the Territory (as defined below), except that it shall not be
considered a violation of this clause for Employee to be a passive owner of not
more than two percent of the outstanding stock of any class of any corporation
which is publicly traded, so long as Employee has no active participation in the
business of such corporation;
 
          (ii) induce or attempt to induce any customer, supplier, client or
other business relation of the Corporation or its affiliates to cease doing
business with the Corporation or its affiliates if such cessation could
reasonably be expected to result in material harm to the Corporation;
 
          (iii) induce or attempt to induce any employee of the Corporation or
its affiliates to leave the employ of the Corporation or its affiliates, or in
any way interfere with the relationship between the Corporation or its
affiliates and any person employed by them; or
 
          (iv) violate the Corporation’s Securities Trading Policy.
 

--------------------------------------------------------------------------------

 

     (b) Employee expressly agrees and covenants that Employee will not, without
the prior written consent of the Corporation, directly or indirectly, disclose
or use at any time before or after Employee’s Termination of Employment any
Confidential Information (as defined below) of which Employee is or becomes
aware, whether or not such information is developed by Employee, except to the
extent such disclosure or use is directly related to and appropriate in
connection with Employee’s performance of duties assigned to Employee by the
Corporation or its affiliates. Under all circumstances and at all times,
Employee will take all appropriate steps to safeguard Confidential Information
in his or her possession and to protect it against disclosure, misuse,
espionage, loss and theft.
 
     (c) If the Committee determines that Employee has violated any provisions
of this Section 23 or that Employee’s employment has been terminated for Cause,
then Employee agrees and covenants that:
 
          (i) Employee shall automatically forfeit any rights Employee may have
with respect to the Restricted Stock Units as of the date of such determination;
and
 
          (ii) if Employee has received a distribution of all or any part of the
Common Stock subject to the Restricted Stock Units within the twelve-month
period immediately preceding a violation of this Section 23 or termination of
Employee’s employment for Cause, upon the Corporation’s demand, Employee shall
immediately deliver to the Corporation (A) the shares of Common Stock subject to
the Restricted Stock Units which have been distributed during such period
(without the payment by the Corporation of any consideration for such shares),
if the Employee still owns such shares, or (B) if the Employee no longer owns
the Shares, an amount equal to the Gain realized by the Employee with respect to
the shares of Common Stock subject to the Restricted Stock Units. For the
purposes herein, “Gain” shall be equal to the disposition price per share of any
shares of Common Stock received pursuant to the Restricted Stock Units which
shares were sold or disposed of, multiplied by the number of such shares sold or
disposed of, and less any taxes paid which are not refundable or for which the
Employee does not otherwise receive a tax credit or other form of reimbursement.
 
     (d) Definitions. For purposes of this Section 23 the following definitions
shall apply:
 
          (i) “Competitive Business” means any business listed on Exhibit A
hereto.
 
          (ii) “Confidential Information” means information that is not
generally known to the public and that was or is used, developed or obtained by
the Corporation or its affiliates in connection with the business of the
Corporation or its affiliates and which constitutes trade secrets or information
which they have attempted to protect, which may include, but is not limited to,
trade “knowhow,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of Employee; or (c) the disclosure of which is consented to in writing
by the Corporation.
 
          (iii) “Restricted Period” means the period during which Employee is
employed by the Corporation or an affiliate and twelve months following the date
that Employee ceases to be employed by the Corporation or an affiliate for any
reason whatsoever.


--------------------------------------------------------------------------------

 
 
          (iv) “Territory” means:

     (A) The entire United States and any other country where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Employee’s employment with the
Corporation or its affiliates;
 
     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;
 
     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Corporation or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Corporation’s products have been sold at any time in the
one-year period ending on the last day of Employee’s employment with Corporation
or its affiliates;
 
     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Corporation’s
products have been sold at any time in the one-year period ending on the last
day of Employee’s employment with the Corporation or its affiliates; and
    
     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.
 
     (e) The Corporation may require Employee, in connection with the
distribution of Shares under the Restricted Stock Units, to certify in a manner
acceptable to the Corporation that Employee has not violated the terms of this
Section 23 and may decline to distribute such Shares if Employee fails so to
certify. If Employee is required to repay any amount to the Corporation pursuant
to this Section 23, Employee shall pay such amount in such manner and on such
terms and conditions as the Corporation may require, and the Corporation shall
be entitled to withhold or set-off against any other amount owed to Employee by
the Corporation or any of its affiliates (other than any amount owed to Employee
under any retirement plan intended to be qualified under Section 401(a) of the
Code (as defined herein)) up to any amount sufficient to satisfy any unpaid
obligation of Employee under this Section 23.
 
     (f) Employee acknowledges and agrees that the period, scope and geographic
areas of restriction imposed upon Employee by the provisions of Section 23 are
fair and reasonable and are reasonably required for the protection of the
Corporation. In the event that any part of this Agreement, including, without
limitation, this Section 23, is held to be unenforceable or invalid, the
remaining parts of Section 23 and this Agreement shall nevertheless continue to
be valid and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in this Section 23 is held to be
excessively broad as to period, scope and geographic areas, any such provision
shall be construed by limiting it to the extent necessary to be enforceable
under applicable law.


--------------------------------------------------------------------------------

 

     (g) Employee acknowledges that breach by Employee of this Agreement would
cause irreparable harm to the Corporation and that, in the event of such breach,
the Corporation shall have, in addition to monetary damages and other remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of Employee’s obligations hereunder.
 
     24. Holding Period After Resignation or Termination
 
     In return for granting the Restricted Stock Units to Employee, Employee
agrees that in the event of Employee’s Termination of Employment, Employee will
delay making any transactions in the Corporation’s Common Stock until such time
as the Corporation has filed its next succeeding quarterly (10-Q) or annual
(10-K) financial filing, as applicable, with the U. S. Securities and Exchange
Commission.
 
     25. Section 409A
 
     It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any regulations and
guidelines promulgated thereunder (collectively, “Section 409A”), to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. The Agreement may be amended in any respect
deemed necessary by the Committee in order to preserve compliance with Section
409A of the Code. Notwithstanding any provision to the contrary in this
Agreement, if Employee is deemed on the date of his or her “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Corporation to be a “specified employee” (within the meaning of Treas. Reg.
Section 1.409A-1(i)), then with regard to any payment that is considered
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment shall be made on the date that is the earlier of (i)
the expiration of the six (6)-month period measured from the date of Employee’s
“separation from service,” or (ii) the date of Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this Section 25 shall be paid to Employee in a lump sum. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment constituting deferred compensation for
purposes of Section 409A, references to Employee’s “termination of employment”
(and corollary terms) with the Corporation shall be construed to refer to
Employee’s “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Corporation. No action or failure to act pursuant to this
Section 25 shall subject the Corporation to any claim, liability, or expense,
and the Corporation shall not have any obligation to indemnify or otherwise
protect Employee from the obligation to pay any taxes, interest or penalties
pursuant to Section 409A.
 
[Signature Page to Follow]


--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

KRISPY KREME DOUGHNUTS, INC.         By:   Title:       EMPLOYEE     Signature:
  Printed Name:   Kenneth A. May


--------------------------------------------------------------------------------

 

Exhibit A
 
To Restricted Stock Unit Agreement
 
     The following businesses, together with their subsidiaries, are the
businesses for purposes of this Agreement:
 
Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks


--------------------------------------------------------------------------------

 

Exhibit C
 
MUTUAL RELEASE
 
     This mutual release (this “Release”) is entered into as of this ____ day of
______, ____ (the “Release Date”) among Krispy Kreme Doughnut Corporation, a
North Carolina corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (the “Company” and, together with KKDC, the “Companies”)
and Kenneth A. May (the “Executive”).
 
     1. Reference is hereby made to the amended and restated employment
agreement dated as of November ___, 2011 (the “Employment Agreement”) by the
parties hereto setting forth the agreements among the parties regarding the
termination of the employment relationship between the Executive and the
Companies. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Employment Agreement.
 
     2. The Executive, for himself, his spouse, heirs, executors,
administrators, successors and assigns, hereby releases and discharges the
Companies and its respective direct and indirect parents and subsidiaries, and
other affiliated companies, and each of their respective past and present
officers, directors, agents and employees, from any and all actions, causes of
action, claims, demands, grievances and complaints, known and unknown, which the
Executive or his spouse, heirs, executors, administrators, successors or assigns
ever had or may have at any time through the Release Date. The Executive
acknowledges and agrees that this Release is intended to and does cover, but is
not limited to, (i) any claim of employment discrimination of any kind whether
based on a federal, state or local statute or court decision, including the Age
Discrimination in Employment Act with appropriate notice and rescission periods
observed; (ii) any claim, whether statutory, common law or otherwise, arising
out of the terms or conditions of the Executive’s employment at the Companies
and/or the Executive’s separation from the Companies; enumeration of specific
rights, claims and causes of action being released shall not be construed to
limit the general scope of this Release. It is the intent of the parties that by
this Release the Executive is giving up all rights, claims and causes of action
occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. The Executive accepts the risk of loss with respect
to both undiscovered claims and with respect to claims for any harm hereafter
suffered arising out of conduct, statements, performance or decisions occurring
before the Release Date.
 
     It is understood that the Executive has been advised to consult with an
attorney prior to executing this Release; that he in fact has consulted a
knowledgeable, competent attorney regarding this Release; that he may, before
executing this Release, consider this Release for a period of 21 calendar days;
and that the consideration he receives for this Release is in addition to
amounts to which he was already entitled. If the Executive is signing this
Release prior to the expiration of such 21-day period, the Executive is waiving
his right to review the Release for such full 21-day period prior to signing it.
It is further understood that the Executive may revoke this Release within seven
calendar days from the date of execution hereof. If the Executive revokes this
Release within such seven-day period, no severance benefit will be payable to
him under the Employment Agreement and he shall return to the Company any such
payment received prior to that date.


--------------------------------------------------------------------------------

 

     3. The Companies hereby release and discharge the Executive, his spouse,
heirs, executors, administrators, successors and assigns, from any and all
actions, causes of actions, claims, demands, grievances and complaints, known
and unknown, which the Companies ever had or may have at any time through the
Release Date. The Companies acknowledge and agree that this Release is intended
to and does cover, but is not limited to, (i) any claim, whether statutory,
common law or otherwise, arising out of the terms or conditions of the
Executive’s employment at the Companies and/or the Executive’s separation from
the Companies, and (ii) any claim for attorneys’ fees, costs, disbursements or
other like expenses. The enumeration of specific rights, claims and causes of
action being released shall not be construed to limit the general scope of this
Release. It is the intent of the parties that by this Release the Companies are
giving up all of their respective rights, claims and causes of action occurring
prior to the Release Date, whether or not any damage or injury therefrom has yet
occurred. The Companies accept the risk of loss with respect to both
undiscovered claims and with respect to claims for any harm hereafter suffered
arising out of conduct, statements, performance or decisions occurring before
the Release Date.
 
     4. This Release shall in no event (i) apply to any claim by either the
Executive or the Companies arising from any breach by the other party of its
obligations under the Employment Agreement occurring on or after the Release
Date, (ii) waive the Executive’s claim with respect to compensation or benefits
earned or accrued prior to the Release Date to the extent such claim survives
termination of the Executive’s employment under the terms of the Employment
Agreement, (iii) waive the Executive’s right to indemnification under the
charters and by-laws of the Companies, or (iv) waive the Executive’s rights as a
shareholder.
 
     5. This Mutual Release shall be effective as of the Release Date and only
if executed by both parties.
 
     6. All questions concerning the construction, validity and interpretation
of this Mutual Release will be governed by the internal law of North Carolina,
without regard to principles of conflict of laws.


--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated above.
 

KRISPY KREME DOUGHNUTS, INC.         By:                KRISPY KREME DOUGHNUT
CORPORATION         By:                 EXECUTIVE                 Kenneth A. May
 


--------------------------------------------------------------------------------

 

Exhibit D
 
     The following businesses, together with their Subsidiaries, are the
businesses for purposes of Section 9.01 hereof:
 
Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
 

--------------------------------------------------------------------------------